Case: 15-10540      Document: 00513530755         Page: 1    Date Filed: 06/02/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10540
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                             June 2, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

RICARDO RUIZ-GOVEA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:14-CR-44-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Ricardo Ruiz-Govea appeals his jury trial conviction for illegal reentry
following deportation and his within-guideline sentence of 96 months of
imprisonment. He asserts that the district court erred when it denied his
motion to dismiss the indictment, and he challenges the validity of his prior
removal, which is an element of his illegal reentry offense. He also argues that
his sentence is substantively unreasonable, that the district court erred in


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10540     Document: 00513530755     Page: 2   Date Filed: 06/02/2016


                                  No. 15-10540

assessing a 16-level enhancement, and that the district court did not
adequately explain the sentence imposed.
      As Ruiz-Govea concedes, his argument regarding the motion to dismiss
is foreclosed by United States v. Lopez-Ortiz, 313 F.3d 225, 229-31 (5th Cir.
2002), which held that errors involving discretionary relief in immigration
proceedings do not render the proceedings fundamentally unfair so as to
violate due process. See Romero-Rodriguez v. Gonzales, 488 F.3d 672, 677 n.5
(5th Cir. 2007). Accordingly, the district court did not err in denying his motion
to dismiss.
      Ruiz-Govea’s claims regarding his sentence are also meritless. First, the
district court correctly assessed a 16-level enhancement pursuant to U.S.S.G.
§ 2L1.2(b)(1)(A)(i) based on Ruiz-Govea’s 1996 drug trafficking conviction. See
United States v. Corro-Balbuena, 187 F.3d 483, 485 (5th Cir. 1999). Second,
regarding Ruiz-Govea’s substantive reasonableness challenge, the district
court was entitled to rely on his 1996 drug trafficking conviction, and the
“staleness” of the conviction “does not render a sentence substantively
unreasonable and does not destroy the presumption of reasonableness that
attaches to such sentences.” United States v. Rodriguez, 660 F.3d 231, 234 (5th
Cir. 2011). Finally, to the extent that Ruiz-Govea argues that the district
court’s explanation of the sentence was insufficient, he has not established any
error, plain or otherwise.     Where the court imposes a within-guidelines
sentence, a lengthy explanation is not required. Rita v. United States, 551 U.S.
338, 356-57 (2007). The district court’s explanation for imposing a term of
supervised release was also sufficient. See United States v. Becerril-Pena, 714
F.3d 347, 350-51 (5th Cir. 2013).
      AFFIRMED.




                                        2